Citation Nr: 1327928	
Decision Date: 09/02/13    Archive Date: 09/10/13

DOCKET NO.  12-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher evaluation than 10 percent for mild malunion of mandible with temporomandibular joint disease (TMJD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel






INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for mild malunion of mandible with temporomandibular joint disease (TMJD), assigning a noncompensible rating.  Jurisdiction of this case was subsequently transferred to the RO in Montgomery, Alabama.  An April 2003 rating decision increased the disability rating for the TMJD to 10 percent disabling, effective from the date of the original claim, January 29, 2010.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for loss of teeth was raised by the record in the Veteran's August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board acknowledges that the RO forwarded the claim for loss of three lower jaw teeth to the VA Medical Center in the Veteran's jurisdiction.  Despite this, the issue of service connection must be adjudicated separately by the AOJ.  In the August 2010 statement, the Veteran stated that he wanted service connection for loss of three teeth of the lower jaw to allow him to get treated for this loss at the Dental Clinic.  The Veteran did not specifically say that he only wanted dental treatment; he also noted that he wanted the teeth to be service-connected.  Therefore, the issue is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran has been afforded three VA examinations for his jaw disability.  See VA examination reports dated in April 2010, January 2013, and April 2013.  The Board finds that the examinations are inadequate.  First, the Board notes that none of the examiners were provided with the Veteran's claims file to review which includes the Veteran's service treatment records that document the Veteran's injury in service.  This case is the result of the Veteran's appeal of the initial evaluation in this case.  Although a claims file may not need to be reviewed to ascertain the severity of the Veteran's current disability in a claim for a higher evaluation, the Board finds that in this case the April 2010 examiner's review of the original injury may have assisted him or her in determining the current diagnosis.  The diagnoses in this case have varied.  The April 2010 VA examiner diagnosed the Veteran with mild malunion of the mandible.  In contrast, the January 2013 examiner did not find a diagnosis of malunion or nonunion of the mandible but instead diagnosed the Veteran with loss of teeth and temporomandibular joint disorder.  

In addition, the January 2013 VA examiner did not answer question #2 regarding the maxilla.  The examiner did not answer whether the Veteran had lost any part of the maxilla and if so whether it was replaceable.  The examiner did not answer whether the Veteran had lost any part of the hard palate and if so whether it was replaceable by prosthesis.  The examiner also did not answer whether the Veteran had an injury resulting in malunion or nonunion of the maxilla.  Answers to these questions are needed to determine the current evaluation of the Veteran's disability; especially in light of the January 2013 radiographic evidence showing multiple missing teeth and bone loss associated with periodontitis.  

For these reasons, the Board finds the examinations are inadequate and that a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As the Veteran is receiving treatment from the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA.

The Board notes that the Veteran reported that he never received the Veterans Claims Assistance Act of 2000 (VCAA) notice referred to in the June 2010 RO decision.  See Veteran's statement dated in August 2010.  The claims file indicates that the Veteran received a VCAA notice letter for his jaw disability in February 2010, and the Veteran returned a signed VCAA Notice Response in March 2010.  Therefore, no further action regarding the VCCA notice letter is needed at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain all VA treatment records and associated them with the claims file.

2.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate healthcare provider, to determine the symptoms and current severity of the Veteran's mild malunion of mandible with temporomandibular joint disease (TMJD).  The claims folder and any relevant treatment records uploaded to Virtual VA must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

A physical examination, temporomandibular range of motion testing, and any other tests and studies deemed necessary by the examiner should be performed.  All subjectively reported symptoms and functional impairment, to include impairment of masticatory function, should be reported.  The examiner should also report all clinical findings from the examination, to include temporomandibular range of motion finding expressed in terms of range of lateral excursion and inter-incisal range (expressed in millimeters) and any loss of masticatory function.  This can be added to the comment section.  The examiner should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point in motion at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experienced likely functional loss due to pain and/or due to popping and grinding of his jaw during flare-ups and/or with repeated use.  The examiner should also describe any dislocation problems that the Veteran is experiencing.  To the extent possible, the examiner should express any such additional functional loss in terms of additional loss of motion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.

3.  After completion of the above development, readjudicate the issue of a higher evaluation than 10 percent for mild malunion of mandible with temporomandibular joint disease (TMJD).  If the claim is denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


